Citation Nr: 1109644	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-22 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for diabetes mellitus Type II.  

3.  Entitlement to service connection for a vision disorder claimed as secondary to diabetes mellitus Type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Army from June 1981 to November 1988.  He had additional service in the Army National Guard from March 1997 until April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That initial, June 2006, decision denied claims for service connection for diabetes mellitus Type II, a vision disorder and bilateral hearing loss.  The RO also granted the claim for service connection for tinnitus.  And since the Veteran did not, in response, appeal either the rating or effective date assigned for this disability, it is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

In light of the fact that the Veteran's duty status has not been confirmed, the Board is remanding his claims for service connection for diabetes mellitus and a vision disorder to the RO via the Appeals Management Center (AMC).  However, the Board is going ahead and deciding his claim for bilateral hearing loss.


FINDING OF FACT

Although the Veteran has current diagnosis of bilateral hearing loss, as well as credible evidence of noise exposure during his military service, the most probative (competent and credible) medical and other evidence of record indicates this condition is unrelated to his military service, including specifically to any trauma.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address the claim on its merit, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, an October 2005 letter was sent prior to initially adjudicating his claim in the June 2006 decision at issue in this appeal, the preferred sequence.  That letter informed him of the evidence required to substantiate his claim for service connection and of his and VA's respective responsibilities in obtaining supporting evidence.  Although the initial letter in October 2005 did not comply with all dictates of Dingess, since providing this letter, the Veteran has received an additional letter in June 2006, which does comply.  Further, the RO has readjudicated the claim in an SOC issued in April 2007.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Sanders, he, not VA, has this burden of showing why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs) have been obtained and associated with the claims file.  Neither the Veteran, nor his representative, have identified any outstanding evidence pertinent to the appeal that has not been obtained.  

A VA opinion with respect to the issue on appeal was obtained in June 2006.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of all the records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's STRs, and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  So another examination is not needed.  38 C.F.R. §§ 3.327, 4.2.

Subsequent to the issuance of an April 2007 SOC, the Board received copies of the Veteran's National Guard records in May 2010.  For the most part, these are duplicates of previously obtained documents, but there are additional records that had not been associated with the claims file.  As these records do not pertain to his claim for service connection for bilateral hearing loss they are not relevant.  Therefore, the Board will not remand the case simply for review by the RO.  38 C.F.R. §§ 20.800, 20.1304.  

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Statutes and Regulations Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there generally must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or an injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Certain chronic diseases ( such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption also does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Further, evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the Veteran's currently claimed disability and his military service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet.App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So to the extent the Veteran is alleging that his hearing loss is a result of injury or disease incurred or aggravated during his time in the Army National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., his periods of active duty in the Army) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA if the claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Veteran to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reasonable doubt concerning any matters material to these determinations is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Service Connection for Bilateral Ear Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the first element of the Shedden analysis, evidence of current disability, the Veteran had a VA compensation examination in June 2006, in response to his claim for service connection.  An audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hertz of 25, 30, 35, 40, and 45 decibels, respectively; and in the left ear the pure tone thresholds were 20, 25, 35, 55, and 50 decibels, respectively.  The speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.  

So although there is no disputing the Veteran has bilateral hearing loss, questions remain as to its etiology - and particularly insofar as whether it was caused or aggravated by his military service or, instead, is the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In regard to the second element of Shedden, in-service incurrence, at various times and in various capacities since 1981 show he sometimes had threshold losses greater than 20 decibels, so indicative of some hearing loss, whereas at other times did not.  

In reporting his medical history during the June 2006 VA examination, the Veteran indicated his duties and responsibilities in service had involved being exposed to engine rooms, boiler rooms, and power equipment as a machinist mate.  His military occupational specialty (MOS) is listed as instructor.  It was also noted that there was positive history of occupational noise exposure working as a deputy sheriff, in that, he had to undergo weapons training on a yearly basis.  

Still farther, the Veteran is competent to report instances of hearing loss. The Board finds that his statements have probative value and warrant conceding he sustained the type of acoustic trauma alleged in service.  38 U.S.C.A. §§ 1154(a) and (b); 38 C.F.R. § 3.304(d).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Moreover, the Court has explained that a Veteran need not satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, but that he must presently to have a ratable disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Therefore, the Veteran meets the first (current disability) and second (in-service injury) requirements of the Shedden analysis.  The question then becomes whether this current hearing loss disability is attributable to the noise exposure he experienced in service or, instead, the result of other unrelated factors.  Establishing evidence of exposure to excessive noise does not obviate the need to still have medical nexus evidence linking any current disability to that injury in service.  And, unfortunately, in this particular instance the most probative - meaning competent and credible - evidence is against the claim for hearing loss.

In reviewing his post-service history, there are no medical records reflecting complaints, diagnosis or findings related to hearing loss until October 2005, so for over 2 years after the Veteran's military service ended.  

The mere fact that there is no documentation of these conditions for so long after service is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).


More importantly, after considering the Veteran's in-service and post-service medical and occupational histories, a VA audiologist in June 2006 concluded the Veteran's hearing loss was unrelated to his military noise exposure.  In explanation, this examiner noted the Veteran's STRs are negative as to any report or treatment of hearing loss.  This examiner goes on to point out that noise-induced hearing loss occurs at the time of the exposure, not after the noise has ceased.  So based on the evidence of record, concluded this examiner, the Veteran's current hearing loss is unrelated to military service.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Court addressed lay evidence as potentially competent to support the presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Court in Buchanan went on to also note, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So while it is true the Veteran is competent to say he experienced the type of noise exposure in service alleged, and his lay testimony concerning this and having hearings loss since that time also is credible, this is not in turn tantamount to concluding he has consequent hearing loss - especially where, as here, the VA compensation examiner charged with making this important determination has rather definitively concluded otherwise.  See, e.g., Washington v. Nicholson, 19 Vet. App. 363 (2005).  

The Board also notes the Veteran's personal history of hearing loss was duly considered in rendering this negative opinion.  Indeed, in rendering a positive opinion relating the Veteran's tinnitus to service, the examiner relied heavily on the personal history provided by the Veteran.  The fact that the examiner considered the Veteran's personal statements/history in giving a positive lends credence to his negative opinion, which considered that same history.  

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claim.  Instead, the preponderance of the evidence is unfavorable, so the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for bilateral hearing loss is denied.


REMAND

The Veteran claims that he should be granted service connection for diabetes mellitus and a vision disorder.  In regard to his diabetes mellitus, it appears from his October 2005 application that the Veteran is predicating his claims on the fact that his diabetes mellitus (and secondarily his vision defect) was incurred during his National Guard service.  The RO, in part, denied service connection for diabetes mellitus because the Veteran was not under federal activation.  The Veteran disputes this.  It is important to reiterate that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131.  

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of active duty in the Army) does not obviate the need for him to establish that he also is a "Veteran" for purposes of the period of ACDUTRA in question since his claim for VA benefits is premised on this period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Consequently, it is critically necessary to determine the exact circumstances surrounding and dates of the Veteran's service in the National Guard, including on ACDUTRA and INACDUTRA.

To this end, in February 2006, the RO requested STRs and verification of all periods of service from the Florida State Adjutant General's Office.  The RO also requested additional information regarding the dates he served on ACDUTRA and INACDUTRA.  Although service records were sent in response, the characterization of his service and the dates of training were not clarified.  

The RO/AMC therefore still needs to verify exactly when the Veteran was on active duty, ACDUTRA and INACDUTRA - including during the time he spent in the National Guard when he says he incurred his diabetes mellitus.  

Moreover, National Guard record dated in December 2002 (when the Veteran was initially diagnosed with diabetes mellitus) shows that he was receiving medical treatment for obesity at a private facility, Balboa Hospital.  These records should be obtained. 

Additionally, the claim for service connection for a vision disorder on a secondary basis is intertwined with the claim for entitlement to service connection for diabetes mellitus Type II; therefore, the Board will also remand that issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Determine the exact circumstances and dates of the Veteran's service in the National Guard, especially during December 2002, when he claims diabetes mellitus was initially diagnosed.

2.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for his diabetes mellitus and vision disorder.  This list should include, but is not limited to, private medical records from Balboa hospital records that are dated from 2002 to the present.  

Obtain these additional medical treatment records (those not already on file).  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

3.  Then readjudicate these claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the claims to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument concerning these remaining claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


